t c summary opinion united_states tax_court george ira nicol petitioner v commissioner of internal revenue respondent docket no 10308-02s filed date george ira nicol pro_se catherine s tyson for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority the petition in this case was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or pursuant to sec_6330 petitioner seeks review of the determination to proceed with collection of petitioner's tax_liability of dollar_figure for at trial petitioner also challenged the amount of interest that has accrued on his tax_liability the issues for decision are whether the appeals officer abused his discretion by not offering petitioner collection alternatives under sec_6330 and whether the appeals officer should have abated interest assessed with respect to petitioner's deficiency for the tax_year the stipulated facts and exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioner resided in san benito texas background a petitioner's individual income_tax returns for and on date petitioner filed a form_4868 extension of time to file u s individual_income_tax_return regarding his federal individual_income_tax_return petitioner also sec_6330 was enacted as part of the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_746 sec_6330 is effective with respect to collection actions initiated more than days after date ie after date see rra sec_3401 112_stat_750 submitted a payment of dollar_figure on date petitioner submitted a form_2688 application_for additional extension of time to file u s individual_income_tax_return subsequently petitioner failed to file timely his income_tax return for tax_year on date respondent filed a substitute for return for petitioner on date respondent sent to petitioner a notice_of_deficiency pertaining to that year determining a tax_deficiency of dollar_figure on date after receiving the notice_of_deficiency petitioner submitted a form_1040 u s individual_income_tax_return for tax_year reporting a tax_liability of dollar_figure and claiming as a payment credit the dollar_figure he had paid with his form_4868 petitioner did not file a petition with this court with respect to the notice_of_deficiency for the tax_year when respondent assessed the deficiency on date respondent lowered the amount of petitioner's liability from the amount stated in the notice_of_deficiency to an amount based upon the form_1040 submitted by petitioner petitioner married juanita nicol in on date petitioner and mrs nicol separately petitioner and mrs nicol together the nicols submitted their joint form_1040 to respondent showing tax due in the amount of dollar_figure the nicols did not pay the tax due as shown on the return at the time of filing respondent assessed the nicols' tax_liability for tax_year based on the return prior to trial the tax pertaining to the return was paid in full the court dismissed the tax_year from the petition mrs nicol was dismissed from the case because she had no involvement in the tax_year which pertained solely to petitioner's individual income_tax_liability b_notice of intent to levy and notice of federal lien the nicols previously had an installment_agreement in place covering and they stopped making the dollar_figure monthly payments under that agreement and respondent found them to be in default respondent sent petitioner a notice_of_intent_to_levy dated date on date respondent sent petitioner a final notice notice_of_intent_to_levy and notice of your right to a hearing for unpaid taxes in the amount of dollar_figure for subsequently respondent filed a notice_of_federal_tax_lien on date c appeals_office hearing on date mrs nicol filed a form request for a collection_due_process_hearing cdp hearing and attached a form_8379 injured_spouse claim and allocation for tax_year on that same date petitioner also filed a form for tax_year on date petitioner filed another form regarding tax_year to which he attached a letter in which he offered to make monthly payments of dollar_figure to settle the liability the nicols did not submit a form_656 offer_in_compromise mrs nicol and to a lesser extent petitioner conducted the cdp hearing with the appeals officer via telephone and faxes the vast majority of the communications between mrs nicol and the appeals officer pertained to her request for injured_spouse relief and the reallocation of the nicols' and tax refunds from petitioner's individual tax_liability to the nicols' joint tax_liability although the nicols were not married until and the tax_liability is petitioner's sole responsibility their refunds dollar_figure for tax_year dollar_figure for tax_year and dollar_figure for the midyear refund were originally applied to petitioner's liability from tax_year during the cdp hearing the appeals officer reviewed mrs nicol's injured_spouse claim and determined that applying the full amount of the refunds to petitioner's tax_liability was incorrect the correct amount of the refund to be applied to the year was percent of petitioner's refund and percent of mrs nicol's refund based upon mrs nicol's injured_spouse claim one quarter of the original refund amounts for tax years and were reversed and then reallocated to the joint tax_liability subsequently the nicols informed the appeals officer that they could not pay their outstanding tax_liabilities for and during the cdp hearing mrs nicol also inquired about the interest for the appeals officer sent mrs nicol intst2 printouts of her joint tax account with petitioner on date and again on date there is no evidence in the record that either petitioner or mrs nicol ever asked for an abatement of interest for or that they ever inquired about or requested an abatement of the interest for d notices of determination in notices of determination concerning collection action s under sec_6320 and or dated date respondent determined that the legal administrative and procedural requirements for proceeding with collection by lien of petitioner's income_tax had been met on date petitioner timely filed a petition in this court challenging the deficiency and alleging that respondent failed to offer or discuss collection alternatives 2an intst is an internal irs interest and penalty computation program it shows the amount of taxes tax penalties and interest due from or owing to the taxpayer with respect to a tax account as of a specific date based upon both posted and pending transactions kay v irs aftr 2d ustc par big_number c d cal affd without published opinion 225_f3d_663 9th cir at trial petitioner contested the interest that had accrued on the deficiency discussion sec_7491 which shifts the burden_of_proof to the secretary in certain circumstances is inapplicable to this case because examination of petitioner's tax_return commenced prior to date the effective date of sec_7491 see 118_tc_579 n affd 80_fedappx_16 9th cir respondent's determination to proceed with collection sec_6330 provides for a hearing before a levy is imposed sec_6330 sets forth in pertinent part the issues that may be considered at the hearing as follows sec_6330 matters considered at hearing -- in the case of any hearing conducted under this section- issues at hearing -- a in general --the person may raise at the hearing any relevant issue relating to the unpaid tax or proposed levy including-- i appropriate spousal defenses ii challenges to the appropriateness of collection actions and iii offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability in his petition petitioner challenges his underlying tax_liability because petitioner received a notice_of_deficiency for the tax_year and failed to file a petition in this court he is not entitled to challenge the existence or amount of his underlying tax_liability in this collection proceeding see sec_6320 sec_6330 114_tc_604 114_tc_176 where the validity of the tax_liability is not properly at issue the court will review the commissioner's administrative determination for abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite petitioner contends that the appeals officer abused his discretion by failing to offer or discuss an offer_in_compromise or an installment_agreement sec_6330 contemplates however that it is the taxpayer who will raise at the hearing relevant issues including offers of collection alternatives sec_6330 the statute requires the appeals officer only to consider the offers of collection alternatives raised and information presented by the taxpayer chandler v commissioner tcmemo_2004_7 see also eg crisan v commissioner tcmemo_2003_318 willis v commissioner tcmemo_2003_302 o'brien v commissioner tcmemo_2003_290 schulman v commissioner tcmemo_2002_129 a offer_in_compromise sec_7122 authorizes the commissioner to compromise a taxpayer's outstanding liabilities the regulations and procedures under sec_7122 provide the exclusive method of effectuating a nonjudicial compromise 889_f2d_910 9th cir affg norman v commissioner tcmemo_1987_265 648_f2d_1198 9th cir citing 278_us_282 affg in part revg and remanding in part per curiam on other grounds tcmemo_1979_71 sec_301_7122-1 proced admin regs contains an effective date provision stating that the section applies to offers in compromise pending on or submitted on or after date sec_301_7122-1 proced admin regs previous temporary regulations by their terms apply to offers in compromise submitted on or after date through date sec_301_7122-1t j temporary proced admin regs fed reg date because the final and temporary regulations do not differ materially in substance in any way relevant here the court need not resolve which section would apply in petitioner's circumstances the court further notes that temporary regulations are entitled to the same weight and binding effect as final regulations peterson marital trust v commission102_tc_790 affd 78_f3d_795 2d cir for simplicity and convenience citations are to the final regulations an offer_in_compromise must be submitted on special forms prescribed by the secretary laurins v commissioner supra pincite riederich v commissioner 985_f2d_574 9th cir affg without published opinion tcmemo_1991_164 sec_601_203 statement of procedural rules identifies form_656 as the form required for an offer_in_compromise petitioner admittedly did not submit a form_656 or otherwise describe his income assets and other financial information required by form_656 to respondent b installment_agreement the court assumes arguendo that petitioner intended that his offer to make monthly payments would be treated by respondent as an installment_agreement an installment_agreement contemplates payment in full of an amount acknowledged as owed and is based on the taxpayer's current financial condition see sec_6159 sec_301_6159-1 proced admin regs administration internal_revenue_manual cch sec_5 at big_number form 433-d installment_agreement see also crisan v commissioner supra martin v commissioner tcmemo_2003_ respondent's determination was based on information provided by petitioner and mrs nicol to the appeals officer which reflected petitioner's and mrs nicol's current financial condition see crisan v commissioner supra schulman v commissioner supra petitioner informed respondent's appeals officer that he could not pay off the liability the court notes that respondent also considered the fact that petitioner had defaulted on a prior installment_agreement as an additional reason to proceed with collection mrs nicol testified that they did not default on the installment_agreement and that they indicated that their refunds for tax years and would be applied to satisfy the liabilities however the nicols admitted in their petition that they were unable to make consistent payments under the installment_agreement see wells v commissioner tcmemo_2003_234 taxpayer's default on installment_agreement was an additional reason to proceed with collection at trial petitioner did not present evidence or make any arguments that would persuade the court that an installment_agreement was an appropriate alternative to enforced collection petitioner has failed to demonstrate that the proposed levy action is inappropriate another collection alternative is more appropriate or some other relevant issue adversely affects respondent's proposed collection activity the court therefore concludes that respondent's determination to proceed by levy with the collection of petitioner's income_tax_liability was not an abuse_of_discretion abatement of interest at trial petitioner contested the interest that had accrued on the deficiency this issue arguably goes beyond the scope of the issues defined in the petition see rule b however respondent did not object accordingly the court regards this issue as having been tried by consent and it shall be treated as if it had been raised in the petition see rule b if as part of a cdp hearing a taxpayer makes a request for abatement of interest the court has jurisdiction over the request for abatement of interest that is the subject of the commissioner's collection activities 115_tc_329 generally the court considers only arguments issues and other matters that were raised by the taxpayer at the cdp hearing or otherwise brought to the attention of the appeals_office 118_tc_488 115_tc_582 n affd per curiam 21_fedappx_160 4th cir sego v commissioner t c pincite the record does not demonstrate that petitioner raised at the cdp hearing any issue concerning the accrued interest on the deficiency while mrs nicol inquired about the interest on the deficiency she never inquired about interest on the deficiency nor did she ask for an abatement of either assuming arguendo that the record before the court had established that petitioner raised such an issue at his cdp hearing that the court considered petitioner's request to be a request for abatement of interest under sec_6404 and that the court has jurisdiction under sec_6404 to consider that request see 120_tc_114 ndollar_figure katz v commissioner supra pincite the court concludes that petitioner has failed to prove that respondent abused his discretion in failing to abate interest petitioner failed to establish any error or delay attributable to the appeals officer's being erroneous or dilatory in performing a ministerial_act requiring the abatement of interest with respect to the taxable_year see sec_6404 reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
